                   IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


DERWIN GERRARD HARRIS,                              )
                                                    )
                   Plaintiff,                       )
                                                    )
                   v.                               )            1:18CV378
                                                    )
KATY POOLE, et al.,                                 )
                                                    )
                   Defendants.                      )


                  MEMORANDUM OPINION AND RECOMMENDATION
                    OF UNITED STATES MAGISTRATE JUDGE

      This   case       comes        before   the        undersigned      United   States

Magistrate Judge for a recommendation on the Motion to Dismiss of

Defendant [Bikramjit] Grewal (Docket Entry 21).                          For the reasons

that follow, the Court should grant in part and should deny in part

the   instant    Motion,        in    that    the       Court   should    conclude   that

Plaintiff’s Complaint (Docket Entry 2) states a claim against

Defendant Grewal under 42 U.S.C. § 1983 for deliberate indifference

to a serious medical need, but that any state-law claim for medical

malpractice fails as a matter of law.

                                       Introduction

      Via a “Form To Be Used by Prisoners in Filing a Complaint

under [Section] 1983” (id. at 1 (all-cap font omitted)), Plaintiff

(a prisoner of the State of North Carolina) commenced this action

against various Scotland Correctional Institution (“SCI”) officials

and Defendant Grewal, an alleged member of the “Medical Staff” at

Central Prison (id. at 2).              According to the Complaint:
     “In August of 2016 on the way to the yard at [SCI, Plaintiff]

slipped [and] hyperextend[ed his] right leg on a sidewalk full of

debris.     Days later [Plaintiff] put in a sick-call requesting to

see a doctor . . . .       Over the next 8 months[, Plaintiff did] not

rec[eive]     adequate     medical     attention   on     several    different

occasions.”     (Id. at 3.)       Plaintiff “finally recieved [sic] an

M.R.I. in the month of April 2017 and was taken to Central Prison

on 06/23/17 to recieve [sic] the results.               [Plaintiff] was then

seen by [Defendant] Grewal who went over [the] M.R.I.”                    (Id.)

Defendant Grewal told Plaintiff that “their [sic] was no damage

shown and no further medical attention pertaining to [his] leg was

needed.”    (Id.)    In August 2017:

     [While] still dealing with the same pain[, Plaintiff] put
     in a sick-call at Whiteville Correctional [Institution
     (“WCI”)] where he was later seen by [a] doctor who
     reviewed [Plaintiff’s] M.R.I. and acknowledged [to
     Plaintiff that his] M.R.I. showed abnormal swelling which
     alone show[ed] signs of an injury and [the doctor further
     stated that] he couldnt [sic] understand why [Plaintiff]
     hadnt [sic] recieved [sic] further medical attention.

(Id.)     Officials at WCI “did an investigation pertaining to the

situation    and    came   to   the   conclusion   to   get   [Plaintiff]   an

orthapedic [sic] immediately [and he] ha[s] sense [sic] then been

recieving    [sic]   adequate     medical   attention.”       (Id.   at   3-4.)

Plaintiff “seek[s] monetary damages against [Defendant] Grewal in

his individual capacity for telling [Plaintiff that his] M.R.I. was

negative, showed no damage, and no further medical attention



                                        2
pertaining to [his] leg was needed which months later [Plaintiff]

found out not to be true.”   (Id. at 4.)

     “[P]ursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure, and Rule 9(j) of the North Carolina Rules of Civil

Procedure,   [Defendant   Grewal   has]     move[d]   that   Plaintiff’s

Complaint be dismissed . . . .”        (Docket Entry 21 at 1; see also

Docket Entry 22 (Brief).)    Plaintiff has responded (Docket Entry

27) and Defendant Grewal has replied (Docket Entry 28).

                             Discussion

     In reviewing the instant Motion, the Court must “accept the

facts alleged in [Plaintiff’s C]omplaint as true and construe them

in the light most favorable to [him].”      Coleman v. Maryland Ct. of

App., 626 F.3d 187, 189 (4th Cir. 2010), aff’d sub nom., Coleman v.

Court of App. of Md., 566 U.S. 30 (2012).         The Court also must

“draw all reasonable inferences in favor of [ P]laintiff.” E.I. du

Pont de Nemours & Co. v. Kolon Indus., Inc., 637 F.3d 435, 440 (4th

Cir. 2011) (internal quotation marks omitted). Finally, because of

Plaintiff’s pro se status, the Court must “liberally construe[]”

his Complaint, Erickson v. Pardus, 551 U.S. 89, 94 (2007) (internal

quotation marks omitted), although the United States Court of

Appeals for the Fourth Circuit has “not read Erickson to undermine

[the] requirement that a pleading contain more than labels and

conclusions,” Giarratano v. Johnson, 521 F.3d 298, 304 n.5 (4th

Cir. 2008) (internal quotation marks omitted).


                                   3
     Accordingly, to survive a Rule 12(b)(6) motion, a complaint

(even a pro se complaint) must “contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on

its face.’”    Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal

citations omitted) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007)).       This standard “demands more than an unadorned,

the-defendant-unlawfully-harmed-me accusation.”               Id.   “Threadbare

recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.”             Id.

     Defendant Grewal has argued that “Plaintiff’s allegations

amount   to    claims    of   ‘negligence,     medical    malpractice,      and

disagreement with medical treatment, which claims do not support

relief under [Section] 1983.’”             (Docket Entry 22 at 9 (quoting

Gregory v. Prison Health Servs., Inc., 247 F. App’x 433, 435 (4th

Cir. 2007)).    More specifically, Defendant Grewal would have the

Court rule that “[t]he only thing . . . Plaintiff has plausibly

alleged . . . is that [Defendant] Grewal misinterpreted Plaintiff’s

MRI results.    This is not sufficient to maintain a lawsuit based on

deliberate indifference to a serious medical need, and Plaintiff’s

Complaint     against    [Defendant]       Grewal    should     therefore   be

dismissed.”    (Id. at 10.)     The Court should reject that argument,

because (as documented in the Introduction) the factual allegations

in the Complaint go farther than Defendant Grewal has acknowledged

and (when viewed in the light most favorable to Plaintiff with the


                                       4
benefit of all reasonable inferences) would permit a reasonable

fact-finder to conclude that Defendant Grewal exhibited deliberate

indifference to Plaintiff’s serious medical need, by failing to

treat his obvious leg injury that required professional care.

     In that regard, “when the State by the affirmative exercise of

its power so restrains an individual’s liberty that it renders him

unable to care for himself, and at the same time fails to provide

for his . . . medical care . . .[,] it transgresses the substantive

limits on state action set by the Eighth Amendment and the Due

Process Clause.”    DeShaney v. Winnebago Cty. Dep’t of Soc. Servs.,

489 U.S. 189, 200 (1989).     To make out a constitutional claim for

deprivation of medical care, Plaintiff must show that Defendant

Grewal   “acted   with   ‘deliberate   indifference’   (subjective)   to

[Plaintiff’s] ‘serious medical needs’ (objective).” Iko v. Shreve,

535 F.3d 225, 241 (4th Cir. 2008).        A medical need qualifies as

serious if it “has been diagnosed by a physician as mandating

treatment . . . .”         Id. (internal quotation marks omitted).

Coordinately, a defendant displays deliberate indifference if he or

she knows that an inmate faces a risk of harm due to a serious

medical need and that the defendant’s “actions were insufficient to

mitigate the risk of harm to the inmate arising from [that] medical

need[].”   Id. (emphasis and internal quotation marks omitted); see

also Scinto v. Stansberry, 841 F.3d 219, 225 (4th Cir. 2016) (“To

prove deliberate indifference, plaintiffs must show that ‘the


                                   5
official knew of and disregarded an excessive risk to inmate health

or safety.’” (quoting Farmer v. Brennan, 511 U.S. 825, 837 (1994))

(internal brackets omitted)).

     “[D]eliberate indifference entails something more than mere

negligence, . . . [but] is satisfied by something less than acts or

omissions for the very purpose of causing harm or with knowledge

that harm will result.”        Farmer, 511 U.S. at 835.           “It requires

that a [defendant] actually know of and disregard an objectively

serious condition, medical need, or risk of harm.”                 De’lonta v.

Johnson, 708 F.3d 520, 525 (4th Cir. 2013) (internal quotation

marks omitted).       A plaintiff can meet that standard by showing

“that a [defendant] knew of a substantial risk from the very fact

that the risk was obvious.”           Scinto, 841 F.3d at 226 (internal

quotation marks omitted).           Moreover, “failure to respond to an

inmate’s known medical needs raises an inference of deliberate

indifference to those needs.” Id. (internal brackets and quotation

marks omitted).       Consistent with the foregoing statements from

De’lonta   and     Scinto,   the    Fourth   Circuit   recently    reversed   a

district court’s dismissal of a deliberate indifference claim where

the plaintiff “alleged that his doctors acknowledged some symptoms

but ignored most, disregarded abnormal test results, and failed to

treat   any   of   his   symptoms    effectively,”     observing    that   such

allegations, “if true, would establish that his doctors actually

knew of and disregarded an objectively serious condition, medical


                                        6
need, or risk of harm.”         Jehovah v. Clarke, 798 F.3d 169, 181-82

(4th Cir. 2015) (internal brackets and quotation marks omitted)).

     Here (as detailed in the Introduction), the Complaint (when

viewed in the light most favorable to Plaintiff with the benefit of

all reasonable inferences) alleges that:

     1) Plaintiff’s leg injury qualified as a serious medical need,

i.e., one “diagnosed by a physician as mandating treatment,” Iko,

535 F.3d at 241 (internal quotation marks omitted);

     2) as a result of Plaintiff’s reports of leg pain, Defendant

Grewal reviewed an MRI that (according to another doctor) revealed

Plaintiff’s obvious, treatment-requiring leg injury, such that

Defendant Grewal must have “kn[own] of a substantial risk [to

Plaintiff] from the very fact that the risk was obvious,” Scinto,

841 F.3d at 226 (internal quotation marks omitted); and

     3)   Defendant    Grewal    nonetheless   “fail[ed]   to   respond    to

[Plaintiff’s] known medical needs [thus] rais[ing] an inference of

deliberate indifference to those needs,” id. (internal brackets and

quotation marks omitted).

     In   sum,   the   Complaint’s    allegations   plausibly    support   a

deliberate indifference claim, because they would permit a finding

that Defendant Grewal “ignored [Plaintiff’s symptoms], disregarded

abnormal test results, and failed to treat any of [his] symptoms,”

Jehovah, 798 F.3d at 181.          The Court therefore should deny the




                                      7
instant Motion’s request for dismissal of Plaintiff’s Section 1983

claim for deliberate indifference against Defendant Grewal.

     As a final matter, Defendant Grewal has argued that “Plaintiff

has attempted to assert a claim for medical malpractice” (Docket

Entry 22 at 13), but that his Complaint “lacks the mandatory

certification required by Rule 9(j)” (id.).    That rule provision

mandates that any complaint alleging medical malpractice under

North Carolina law either (i) must contain a certification that a

person who qualifies as an expert witness under North Carolina Rule

of Evidence 702 has reviewed all reasonably available “medical

records pertaining to the alleged negligence” and will “testify

that the medical care did not comply with the applicable standard

of care” or (ii) must “allege[] facts establishing negligence under

the existing common-law doctrine of res ipsa loquitur.”    N.C. R.

Civ. P. 9(j)(1)-(3); see also Littlepaige v. United States, 528 F.

App’x 289, 292-93 (4th Cir. 2013) (deeming Rule 9(j) to impose

substantive requirement of North Carolina law); Graves v. Andrews,

No. 1:12CV154, 2013 WL 1010473, at *8 (M.D.N.C. Mar. 14, 2013)

(unpublished) (Beaty, J.) (“‘Failure to comply with Rule 9(j) is

ground for dismissal of a state law medical malpractice claim filed

in federal court.’” (quoting Davis v. Jones, No. 5:12CV143RJC, 2012

WL 4959497, at *4 (W.D.N.C. Oct. 16, 2012) (unpublished))), aff’d,

539 F. App’x 157 (4th Cir. 2013).     Some question exists as to

whether Plaintiff intended the Complaint to include a medical


                                8
malpractice claim (compare Docket Entry 2 at 1 (indicating that

Plaintiff “recently filed” a “[s]tate tort claim in Scotland

County” against “Medical Staff” of the North Carolina Department of

Public Safety “with the same facts involved in this action or

otherwise relating to [his] imprisonment”), with Docket Entry 27 at

4-5 (arguing, in response to instant Motion, that “Defendant Grewal

owed   [P]laintiff   []   a   duty   of   adequate    medical   care,”   that

“Defendant Grewal breached that duty by failing to use his ordinary

skill and knowledge,” and that “[t]he breach of duty proximately

caused [Plaintiff] damages”)); however, to the extent Plaintiff’s

Complaint does purport to state a claim against Defendant Grewal

for medical malpractice, that claim fails due to the absence of a

certification compliant with Rule 9(j) or factual allegations

sufficient to invoke the res ipsa loquitur doctrine.

       Beginning with the latter matter, “the doctrine of res ipsa

loquitur . . . permits a fact finder ‘to infer negligence from the

mere occurrence of the accident itself’ based on common knowledge

or experience.”   Wright v. United States, 280 F. Supp. 2d 472, 481

(M.D.N.C. 2003) (Osteen, Sr., J.) (quoting Diehl v. Koffer, 140

N.C. App. 375, 378, 536 S.E.2d 359, 362 (2000)).                The doctrine

“‘addresse[s ] those situations where the facts or circumstances

accompanying an injury by their very nature raise a presumption of

negligence on the part of the defendant.’”           Wood v. United States,

209 F. Supp. 3d 835, 845 (M.D.N.C. July 21, 2016) (Schroeder, J.)


                                      9
(internal brackets omitted) (quoting Robinson v. Duke Univ. Health

Sys., 229 N.C. App. 215, 224, 747 S.E.2d 321, 329 (2013)).        Given

the complexity of most medical treatment, see Wright, 280 F. Supp.

2d at 481, res ipsa loquitur “rarely applies in medical malpractice

actions,” Wood, 209 F. Supp. 3d at 845.    Instead, it extends only

to “medical malpractice actions in which the ‘common knowledge,

experience and sense of laymen qualifies them to conclude that some

medical injuries are not likely to occur if proper care and skill

is used.’”   Wright, 280 F. Supp. 2d at 482 (quoting Grigg v.

Lester, 102 N.C. App. 332, 335, 401 S.E.2d 657, 659 (1991)).

Examples of such “gross negligence” include “surgical instruments

left in the patient’s body, and injuries obviously remote from the

site of a surgery.”   Id. at 481 (internal citations omitted).

     Here, the Complaint alleges that Defendant Grewal failed to

properly treat a leg injury revealed by an MRI.    (See Docket Entry

2 at 3-4.)   A layperson’s frame of reference does not provide an

adequate basis for assessing such a claim. See, e.g., Stevenson v.

North Carolina Dep’t of Corr., 210 N.C. App. 473, 477, 714 S.E.2d

435, 437 (2011) (“[The p]laintiff’s allegation that [a medical

professional’s]   examination   was   inadequate   because   it    only

consisted of what [the] plaintiff characterized as a ‘cursory’

glance at the infected area is not the type of negligence that a

jury could infer through common knowledge and experience.         Expert

testimony would be required in order to determine whether [the]


                                 10
examination was sufficient under the applicable standard of care,

and as a result, [the] plaintiff’s claim also failed to establish

negligence under the doctrine of res ipsa loquitur.”).             Res ipsa

loquitur therefore does not apply to any medical malpractice claim

asserted against Defendant Grewal in the Complaint and any such

claim thus requires Rule 9(j) certification.           Plaintiff neither

produced nor suggested he could produce the required certification.

(See Docket Entries 2, 27.)   Accordingly, the Court should dismiss

any medical malpractice claim against Defendant Grewal in the

Complaint.   See, e.g., Graves, 2013 WL 1010473, at *8 (dismissing

medical malpractice claim for Rule 9(j) non-compliance).

                              Conclusion

     The Complaint states a claim against Defendant Grewal under

Section 1983 for deliberate indifference to a serious medical need,

but any claim by Plaintiff against Defendant Grewal under North

Carolina law for medical malpractice fails as a matter of law.

     IT IS THEREFORE RECOMMENDED that the Motion to Dismiss of

Defendant Grewal (Docket Entry 21) be granted in part and denied in

part, in that the Court should permit Plaintiff’s Section 1983

deliberate   indifference   claim   (but   not   any   state-law    medical

malpractice claim) to proceed against Defendant Grewal.


                                     /s/ L. Patrick Auld
                                       L. Patrick Auld
                                United States Magistrate Judge
April 12, 2019


                                    11
